[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              October 4, 2005
                             No. 05-10983                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                     D. C. Docket No. 04-00218-CV-4


CLARENCE “CLAY” REDMOND LOGUE, JR.,

                                                           Plaintiff-Appellant,

                                  versus

CHATHAM COUNTY DETENTION CENTER,
A. DORSEY,
FNU MITCHELL, Lt.,
GILBERG, Corporal,
MCARTHUR HOLMES, et al.,

                                                        Defendants-Appellees.
                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                     _________________________
                            (October 4, 2005)


Before TJOFLAT, DUBINA and MARCUS, Circuit Judges.

PER CURIAM:
       Clarence “Clay” Redmond Logue, Jr., a Georgia prisoner proceeding pro se,

appeals the district court’s order dismissing his 42 U.S.C. § 1983 civil complaint,

in part, for failure to exhaust administrative remedies, 42 U.S.C. § 1997e(c)(1),

and, in part, for failure to state a claim, 28 U.S.C. § 1915A(b)(1). Logue, who is

white, sued the Chatham County Detention Center (“CCDC”), the Chatham

County Sheriff’s Department (“CCSD”), four black CCDC officials, and Jail

Administrator Holmes, alleging violations of his rights to equal protection and

access to the courts based on the denial of Logue’s requests for multiple

photocopies of supporting exhibits, including lengthy transcripts, for his use in an

unrelated habeas corpus proceeding.1 Logue asserted that the defendants’ denial of

his requests was based on race. The district court dismissed the equal-protection

claim based on Logue’s failure to exhaust administrative remedies and dismissed

the access-to-the-courts claim for failure to state a claim. After thorough review of

the record and Logue’s brief, we affirm.

       We review a district court’s dismissal for failure to exhaust administrative

remedies de novo. Alexander v. Hawk, 159 F.3d 1321, 1323 (11th Cir. 1998). We

review a district court’s § 1915A dismissal for failure to state a claim de novo.

Leal v. Ga. Dep’t of Corrs., 254 F.3d 1276, 1278-79 (11th Cir. 2001).


       1
       Logue appeals the dismissal of his complaint only as to the four black CCDC officials.
The dismissal as to CCDC, CCDS, and Holmes is not at issue in this appeal.

                                               2
       First, Logue contends that his equal protection claim should not have been

dismissed for failure to exhaust administrative remedies because the defendants’

actions made the administrative remedy unavailable to him. 2                    In his complaint,

Logue stated that there was a grievance procedure in place at CCDC and that he

had exhausted his remedies under it. Logue attached to his complaint a copy of an

Inmate Grievance Form, dated March 8, 2004, in which he stated that CCDC

officials had not complied with their own copying policy and had denied his

request for copies of documents for filing in support of a habeas corpus petition he

was preparing. Notably, Logue did not allege that the denials of his requests were

in any way related to his race.

       Indeed, based on our review, the first time Logue ever mentioned race

discrimination was when he filed his complaint in the district court, stating that he

had requested copies and that his requests were “continually denied. . . . because I

am white.”       In the complaint’s statement concerning exhaustion of remedies,

Logue did not mention that the defendants had prevented him from exhausting his

administrative remedies, as he now argues on appeal. Rather, he stated that he had


       2
          For the first time on appeal, Logue also argues that these prison officials violated his due
process rights because he was denied the right to file a grievance based on racial discrimination.
As to Logue’s due process argument, we generally do not consider issues not raised before the
district court. See Narey v. Dean, 32 F.3d 1521, 1526-27 (11th Cir. 1994). In Narey, we noted five
exceptions to this rule, but none apply in this case. Therefore, we will not address the due process
issue.

                                                  3
exhausted the grievance procedure by filing the Inmate Grievance Form he

attached to his complaint. Again, the Form makes no mention of race. Likewise,

Logue’s complaint did not state that he had any problem exhausting his remedies

during the grievance procedure due to the defendants’ conduct, or for any other

reason.

      Under the Prison Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915 and 42

U.S.C. § 1997e, prisoners are required to exhaust administrative remedies prior to

filing a civil rights action. Specifically, 42 U.S.C. § 1997e(a) of the PLRA

mandates the following:

      No action shall be brought with respect to prison conditions under
      section 1983 of this title, or any other federal law, by a prisoner
      confined in any jail, prison, or other correctional facility until such
      administrative remedies as are available are exhausted.

The Supreme Court has determined that PLRA’s mandatory exhaustion

requirement applies to all federal claims brought by any inmate. Porter v. Nussle,

534 U.S. 516, 520, 122 S. Ct. 983, 986, 152 L. Ed. 2d 12 (2002). Moreover, this

Court has held that the exhaustion requirement is mandatory, and cannot be

waived, even when the process is futile or inadequate. Alexander, 159 F.3d at

1325-26. Simply put, on this record, we are satisfied that Logue did not exhaust

his equal-protection claim where he did not refer to race prior to filing his

complaint and did not assert any problem with the grievance procedure prior to

                                        4
lodging objections to the Report and Recommendation.

       As for Logue’s access-to-the-courts claim,3 it is well-settled that “[p]risoners

have a constitutional right to adequate, effective, and meaningful access to the

courts.” Wanninger v. Davenport, 697 F.2d 992, 993 (11th Cir. 1983) (quotation

omitted); see also Bounds v. Smith, 430 U.S. 817, 828, 97 S. Ct. 1491, 1498, 52 L.

Ed. 2d 72 (1977) (“[T]he fundamental constitutional right of access to the courts

requires prison authorities to . . . provid[e] prisoners with adequate law libraries or

adequate assistance from persons trained in the law.”). However, this right does

not encompass a requirement that prison officials provide a prisoner with free,

unlimited access to photocopies. Wanninger, 697 F.2d at 994.

       To have standing to seek relief under § 1983 based on the denial of copying

privileges, a plaintiff must show actual injury by showing that the denial actually

impeded a non-frivolous claim. Wilson v. Blankenship, 163 F.3d 1284, 1290 (11th

Cir. 1998); see also Wanninger, 697 F.2d at 1290 (to bring an access-to-courts

claim, plaintiff must allege “actual injury in the pursuit of specific types of

nonfrivolous cases: direct or collateral attacks on sentences and challenges to



       3
         We note that we may affirm the district court’s decision on any basis supported by the
record. See Brown v. Johnson, 397 F.3d 1344, 1351 (11th Cir. 2004). To the extent the district
court construed this claim as concerning solely a violation of Logue’s right to photocopies, we
construe his claim even more broadly, given his pro se status, and also hold that he asserted a claim,
albeit unsuccessfully, based on his rights to access the courts.

                                                  5
conditions of confinement”). Here, Logue did not assert that the California court

rejected his habeas petition because of the missing attachments and, thus, we

discern no actual injury giving rise to a violation of his access to the courts.

Therefore, we affirm the dismissal of this claim.

      AFFIRMED.




                                          6